EVANS, Circuit Judge.
Now this day come the parties, and present and file a stipulation to dismiss this - appeal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated by and between Francis A. Lackner, Appellant, and 415 South Taylor Building Corporation, Ap-pellee, by its counsel, that the above Appeal may be dismissed.”
On consideration whereof, it is now here ordered, adjudged and decreed by this court that this appeal be, and the same is hereby, dismissed, with costs, pursuant to the foregoing stipulation.